PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Fegelman et al.
Application No. 15/298,816
Filed: 20 Oct 2016
Patent No. 11,033,272 
Issued: 15 Jun 2021
:
:	REDETERMINATION OF 
:	PATENT TERM ADJUSTMENT
:	AND NOTICE OF INTENT
:	TO ISSUE
:	CERTIFICATE OF CORRECTION


This is a redetermination of the patent term adjustment in response to the application for patent term adjustment, filed August 12, 2021, requesting that the patent term adjustment determination for the above-identified patent be corrected from 736 days to 917 days. 

On June 15, 2021, the above-identified application issued into U.S. Patent No. 11,033,272.  The patent issued with a PTA of 736 days. The PTA of 736 days was based on 463 days of “A” delay plus 574 days of “B” delay, reduced by 301 days of Applicant delay.  

The present petition

Patentee avers that he was improperly assessed 265 days of Applicant delay under                       37 CFR 1.704(b) for filing a Request for Continued Examination (RCE) on January 20, 2021, subsequent to a Notice of Appeal filed January 30, 2020.

Discussion

Patentee and the Office are in agreement regarding the amount of “A” delay under 35 U.S.C. § 154(b)(1)(A) and 37 CFR 1.702(a) and the amount of “B” delay under 35 U.S.C. § 154(b)(1)(B).  At issue is the number of days of Applicant delay.

Patentee disputes the assessment of 265 days under 37 CFR 1.704(b) for an RCE filed on January 20, 2021, subsequent to a Notice of Appeal filed January 30, 2020.  A review of the application reveals that the Office mailed a Notice of Panel Decision from Pre-Appeal Brief Review on February 26, 2020, which reopened prosecution.  The Office thereafter mailed a non-final Office action on April 28, 2020, to which Applicant timely replied with an Amendment on July 16, 2020.  Thereafter the Office mailed a Notice of Allowance on October 28, 2020.  In response, Applicant filed the RCE on January 20, 2020.  Pursuant to 37 CFR 1.704(c)(12), Applicant delay of 84 days should have been assessed for the RCE, not 265 days as assessed by the Office pursuant to 37 CFR 1.704(b).


Overall PTA Calculation	
Formula:

 “A” delay + “B” delay + “C” delay - Overlap - applicant delay = X

USPTO’s Calculation:				
	                         
463 + 574 + 0 – 0 – 120 = 917

Conclusion

Patentee is entitled to PTA of nine hundred seventeen (917) days. Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as follows: 463 + 574 + 0 – 0 – 120 = 917 days. 

The application is being forwarded to the Certificate of Corrections Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by nine hundred seventeen (917) days.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3207.

/Cliff Congo/

Cliff Congo
Attorney Advisor
Office of Petitions  

Enclosure:  Copy of DRAFT Certificate of Correction











UNITED STATES PATENT AND TRADEMARK OFFICE
DRAFT CERTIFICATE OF CORRECTION
		PATENT          :  11,033,272
		DATED            :  June 15, 2021
		INVENTOR(S) :  Fegelman et al.  
		
	It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:
	
	On the cover page,

	 [*] Notice:	Subject to any disclaimer, the term of this patent is extended or adjusted under 35 USC 154(b) by 736 days.

      Delete the phrase “by 736 days” and insert – by 917 days--